                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


DEBRA R. THOMPSON                )
                                 )
                                 )
                    Plaintiff,   )
                                 )
     v.                          )            C.A. No. 18-1236-MN-MPT
                                 )
                                 )
STATE OF DELAWARE DEPARTMENT )
OF SERVICES FOR CHILDREN, YOUTH, )
AND THEIR FAMILIES;              )
ALISON McGONIGAL;                )
KARRYL McMANUS; ANGELA PORTER; )
JOSETTE MANNING                  )
                                 )
                                 )
                    Defendants.  )


                           REPORT AND RECOMMENDATION

I.    INTRODUCTION

      This matter arises from plaintiff Debra R. Thompson’s First Amended Complaint

against State of Delaware Department of Services for Children, Youth, and their

Families (“DSCYF”), and DSCYF employees Alison McGonigal, Karryl McManus,

Angela Porter, and Josette Manning (collectively, “defendants”).1 Thompson filed an

initial complaint on August 13, 2018, which was dismissed without prejudice on

September 5, 2019. 2 Thompson filed the First Amended Complaint on September 24,

2019,3 alleging she was terminated from her employment at DSCYF in violation of her


      1
        D.I. 31 ¶ 2.
      2
        D.I. 30 at 2.
      3
        D.I. 31 ¶ 1.
right to due process under the Fourteenth Am endment of the Constitution of the United

States, subjecting defendants to liability under 42 U.S.C. § 1983. 4 Plaintiff also brings

state law claims for wrongful termination, breach of contract, and a violation of

Delaware’s Whistleblowers’ Protection Act in connection with her termination.5

Presently before the court is defendant’s October 22, 2019 motion to dismiss the First

Amended Complaint.

       This Report and Recommendation addresses whether plaintiff adequately pled

her allegations. For the reasons discussed herein, the court recom mends defendants’

motion to dismiss be granted.

II.    BACKGROUND

       A.      Parties

       Plaintiff Debra R. Thompson is a citizen of Pennsylvania and former employee of

DSCYF.6 Individual defendants Alison McGonigal, Karryl McManus, Josette Manning,

and Angela Porter were DSCYF employees with varying levels of supervisory authority

over plaintiff at times pertinent to this action. 7

       B.      Background

       Plaintiff began her employment with DSCYF as an Education Supervisor in July

2016.8 On February 7, 2017, defendants McGonigal and McManus issued a

performance evaluation plan detailing plaintiff’s employment to that point,



       4
         Id. ¶ 52.
       5
         Id. ¶¶ 73-93.
       6
         Id. ¶ 2.
       7
         Id. ¶¶ 4-7.
       8
         Id. ¶ 11.

                                                 2
acknowledging that her performance met expectations.9 Later that month, plaintiff was

informed that defendant Porter would replace her as Education Supervisor, pursuant to

an order by the Merit Employee Relations Board (“MERB”) that Porter be reinstated to

the position, which she held previous to plaintiff’s hiring.10 As Porter became Education

Supervisor, plaintiff agreed to fill the role of Transition Coordinator, beginning on or

about March 20, 2017. 11 In May 2017, plaintiff was hospitalized for emergency surgery

and began disability leave until October 2017. 12 Plaintiff contends that on June 5, 2017,

defendants extended her one-year probationary period by six months, but because

plaintiff was not informed of the extension, it was “without force or effect.”13

       Plaintiff returned to work in October 2017, now reassigned to a teaching position

at Terry Psychiatric Children’s Center.14 Defendants informed plaintiff that certain

credentials were required in order to perform said position.15 Plaintiff went on disability

leave again in January 2018.16 In April 2018, defendant Porter recommended that

plaintiff’s employment be terminated for failing to obtain the required teaching

certifications.17 Plaintiff filed a grievance later that month and was given until June 30,

2018 to acquire the necessary credentials.18 Plaintiff was unable to do so and her




       9
         Id. ¶ 18.
       10
          Id. ¶ 20.
       11
          Id. ¶ 29.
       12
          Id. ¶ 38.
       13
          Id. ¶ 32.
       14
          Id. ¶ 41.
       15
          Id. ¶¶ 40, 42.
       16
          Id. ¶ 41.
       17
          Id. ¶ 44.
       18
          Id. ¶ 45.

                                              3
employment was terminated on July 2, 2018.19

       Plaintiff filed the instant First Amended Complaint on September 24, 2019.

Defendants filed a motion to dismiss the complaint for failure to state a claim upon

which relief can be granted, pursuant to F ED. R. CIV. P. 12(b)(6), on October 22, 2019.

III.   STANDARD OF REVIEW

       FED. R. CIV. P. 12(b)(6) governs a motion to dismiss a complaint for failure to

state a claim upon which relief can be granted. The purpose of a motion under Rule

12(b)(6) is to test the sufficiency of the complaint, not to resolve disputed facts or

decide the merits of the case.20 “The issue is not whether a plaintiff will ultimately

prevail, but whether the claimant is entitled to offer evidence to support the claims.”21 A

motion to dismiss may be granted only if, after “accepting all well-pleaded allegations in

the complaint as true, and viewing them in the light most favorable to the plaintiff,

plaintiff is not entitled to relief.”22 While the court draws all reasonable factual

inferences in the light most favorable to a plaintiff, it rejects unsupported allegations,

“bald assertions,” and “legal conclusions.”23

       19
           Id. ¶ 47.
       20
           Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).
        21
           In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997)
(internal quotations and citations omitted); see also Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 563 n.8 (2007) (“[W ]hen a complaint adequately states a claim, it may not be
dismissed based on a district court's assessment that the plaintiff will fail to find
evidentiary support for his allegations or prove his claim to the satisfaction of the
factfinder.”).
        22
           Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (citing Burlington, 114
F.3d at 1420).
        23
           Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (citations
omitted); see also Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405,
417 (3d Cir. 1997) (citations omitted) (rejecting “unsupported conclusions and
unwarranted inferences”); Associated Gen. Contractors of Cal., Inc. v. Cal. State

                                                4
       To survive a motion to dismiss, a plaintiff’s factual allegations must be sufficient

to “raise a right to relief above the speculative level . . . .”24 Plaintiffs are therefore

required to provide the grounds of their entitlement to relief beyond mere labels and

conclusions.25 Although heightened fact pleading is not required, “enough facts to state

a claim to relief that is plausible on its face” must be alleged.26 A claim has facial

plausibility when a plaintiff pleads factual content sufficient for the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.27 Once

stated adequately, a claim may be supported by showing any set of facts consistent

with the allegations in the complaint.28 Courts generally consider only the allegations

contained in the complaint, exhibits attached to the complaint, and matters of public

record when reviewing a motion to dismiss.29

IV.    ANALYSIS

       A.      Count I: Violation of the Fourteenth Amendment

       Count I alleges a violation of the Fourteenth Amendment by DYSCF and


Council of Carpenters, 459 U.S. 519, 526 (1983) (“It is not . . . proper to assum e
[plaintiff] can prove facts that it has not alleged or that the defendants have violated the
. . . laws in ways that have not been alleged.”).
         24
            Twombly, 550 U.S. at 555 (citations omitted); see also Victaulic Co. v. Tieman,
499 F.3d 227, 234 (3d Cir. 2007) (citing Twombly, 550 U.S. at 555).
         25
            See Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286
(1986)).
         26
            Twombly, 550 U.S. at 570; see also Phillips v. County of Allegheny, 515 F.3d
224, 233 (3d Cir. 2008) (“In its general discussion, the Supreme Court explained that
the concept of a ‘showing’ requires only notice of a claim and its grounds, and
distinguished such a showing from ‘a pleader's bare averment that he wants relief and
is entitled to it.’”) (quoting Twombly, 550 U.S. at 555 n.3).
         27
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
         28
            Twombly, 550 U.S. at 563 (citations omitted).
         29
            See, e.g., Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1196 (3d Cir. 1993) (citations omitted).

                                                5
individual defendants in their official capacities for the deprivation “of property rights

without substantive and procedural due process of law . . . entitling [p]laintiff to

reinstatement and other prospective equitable relief and damages under 42 U.S.C.

§ 1983.”30

               1.     Eleventh Amendment Bars Recovery of Damages

       As discussed in the Memorandum Order dismissing plaintiff’s initial complaint,

Count I must be dismissed as to DSCYF and the individual defendants to the extent

plaintiff seeks monetary damages.31 The Memorandum Order notes that a “[s]tate is

immune from suits brought in federal courts by her own citizens.”32 Unless a state

explicitly consents, “the eleventh amendment bars a civil rights suit in federal court that

names the state as a defendant.”33 Such prohibitions extend “to suits against

departments or agencies of the state having no existence apart from the state.”34 As

the Memorandum Order explained, “a suit against a state official in his or her official

capacity . . . is a suit against the official’s office [and, as] such, it is no different from a

suit against the State itself.”35 As a result, claims for monetary damages brought under

42 U.S.C. § 1983 against the state “are barred by the Eleventh Amendment.”36

       Despite these prohibitions, the Eleventh Amendment does not bar claims for



       30
         D.I. 31 ¶ 54.
       31
         D.I. 29 at 5.
      32
         Id. (citing Edelman v. Jordan, 415 U.S. 651, 662-663 (1974)).
      33
         Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981).
      34
         Id.
      35
         D.I. 29 at 5. (citing Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71
(1989)).
      36
          Id. (citing Stones v. McDonald, 7 F. Supp. 3d 422, 433 (D.Del.), aff’d, 573 F.
App’x 236 (3rd Cir. 2014)).

                                                6
prospective injunctive relief, including potential employment reinstatement.37 Plaintiff’s

request for reinstatement in Count I is viable under the Eleventh Amendment if

adequately pleaded.38

              2.     Plaintiff’s Claim Under § 1983 is Not Adequately Pled

       Plaintiff fails to adequately plead that terminating her employment at DSYCF

constitutes the deprivation of substantive or procedural due process in violation of the

Fourteenth Amendment to the Constitution of the United States. Plaintiff is therefore

ineligible for relief under 42 U.S.C. § 1983.

       The Memorandum Order discusses the standard by which a potential violation of

substantive and procedural due process of law is determined:39

              To prevail on a substantive due process claim challenging a
              state actor’s conduct, ‘a plaintiff must establish as a
              threshold matter that [s]he has a protected property interest
              to which the Fourteenth Amendment’s due process
              protection applies.’ 40 ‘Not all property interests worthy of
              procedural due process protection are protected by the
              concept of substantive due process,’ however.41 The Third
              Circuit has stated that public employment is not a
              fundamental right entitled to substantive due process
              protection.42

       Because plaintiff was a public employee, she may not make out a substantive

due process claim relating to demotion or termination. Public employees may,


       37
          Id. at 6 (citing Stones, 7. F. Supp. at 433; Koslow v. Commonwealth of
Pennsylvania, 302 F. 3d 161, 179 (3d Cir. 2002)).
       38
          Id.
       39
          Id. at 6-7.
       40
          Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 139-40 (3d Cir. 2000).
       41
          Reich v. Beharry, 883 F.2d 239, 244 (3rd Cir. 1989).
       42
          See Nicholas, 227 F.3d at 143 (holding that “public employment is a wholly
state-created contract right; it bears little resemblance to other rights and property
interests that have been deemed fundamental under the Constitution”).

                                                7
however, claim that a termination deprived them of their right to procedural due process

under the Fourteenth Amendment. To prevail on such a “claim under 42 U.S.C.

§ 1983, a plaintiff must plead: (1) deprivation of an individual interest in ‘life, liberty, or

property’ under the Fourteenth Amendment, and (2) a failure to provide ‘due process of

law’.”43 To successfully assert a property right—the deprivation of which would violate

§ 1983—a plaintiff must have a legitimate claim of entitlement as created by state law.44

This may arise from a “state statute or regulation or . . . from government policy or a

mutually explicit understanding between a government employer and an employee.”45

       Plaintiff contends that DEL. CODE. ANN. tit. 29 § 5922(b), which details the

procedures followed upon the conclusion of a state employee’s probationary period,

creates an entitlement “to continued employment throughout the probationary period

and appointment as a permanent employment [sic], unless the appointing authority

finds unsatisfactory performance.”46 The text of § 5922 states if “the probationary

employee's services were satisfactory or no action taken within the probationary period,

the appointment shall be deemed permanent.”47 Plaintiff alleges her probationary

period was extended for six months without her knowledge in June 2017, and contends

it is therefore “without force or effect.”48 Despite this, plaintiff later asserts throughout



       43
            D.I. 29 at 7 (citing Hill v. Borough of Kutztown, 455 F.3d 225, 234-35 (3d Cir.
2006)).
       44
         See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972); see
Elmore v. Cleary, 399 F.3d 279, 282 (3d Cir. 2005).
      45
         See Carter v. City of Philadelphia, 989 F.2d 117, 120 (3d Cir. 1993) (citing
Robb v. City of Philadelphia, 733 F.2d 286, 292 (3d Cir. 1984)).
      46
         D.I. 31 ¶ 53.
      47
         DEL. CODE. ANN. tit. 29 § 5922(b) (West 2007).
      48
         D.I. 31 ¶¶ 31-32.

                                               8
the First Amended Complaint that her “employment as a probationary employee . . .

was a property right protected by the law and Constitution fo the United States.” 49

       Neither the Delaware Code nor the Delaware Merit Employee Relations Board

Rules require employees be notified that their probationary period was extended in

order for it to be valid.50 Defendants considered plaintiff to be a probationary employee

at the time of her termination pursuant to their request for extension on June 5, 2017,

and as such, there existed no “mutually explicit understanding” that plaintiff could only

be fired for cause. The Delaware Code provides that “a probationer may be discharged

or reduced in class or rank,” 51 while Rule 9.2 of the MERB states that “[e]mployees may

be dismissed at any time during the initial probationary period.” An unsatisfactory

finding of an employee’s performance is not required to discharge an employee during

the probationary period, and no property right enabling an employee to relief under

§ 1983 is created during this time.52 Plaintiff has failed to adequately plead that she

was not a probationary employee at the time of her discharge, and therefore did not

possess the requisite right to continued employment as required by claims under

§ 1983.

       To the extent that plaintiff’s claim rests on an alleged violation of MERB Rule 2.1,



       49
           Id. ¶¶ 53, 56, 60, 66, 70
       50
           MERB Rule 9.1 provides that “[u]pon the DHR Secretary’s approval,
probationary periods may be extended,” but does not require that the employee be
notified in order for the extension to take effect.
        51
            DEL. CODE. ANN. tit. 29 § 5922(a) (West 2007).
        52
           See Bartal v. Borough of Laureldale, No. 07–2951, 2008 W L 2469172 (3d Cir.
June 20, 2008) (holding that an employee did not have a “property right in his
employment, as he was still under the veil of probation and was, therefore, an
employee-at-will at the time of his termination”).

                                             9
her argument also fails. Rule 2.1 protects employees from discrimination “because of

race, color, national origin, sex, religion, age, disability, sexual orientation, gender

identity, genetic information or other non-merit factors.” Plaintiff believes that Porter’s

reinstatement to the Education Supervisor role, resulting in plaintiff’s eventual transfer

to a teaching position, constitutes a “non-merit factor” within the meaning of Rule 2.1.53

While the Rules fail to specify other potential “non-merit factors” beyond those listed in

Rule 2.1, DEL. CODE. ANN. tit. 29 § 5953 states that discrimination due to “political or

religious opinions or affiliations, sexual orientation, gender identity, sex or race” is

prohibited.54 This definition, paired with a common sense reading of MERB Rule 2.1,

reveals an intent to protect employees based on their membership in a protected class

or group, not to prohibit the transfer of a probationary employee to another position due

to the required reinstatement of another employee. Plaintiff further argues that

defendants violated MERB Rule 12. “Employee Accountability,” as covered by this rule,

deals with disciplinary measures. Plaintiff’s removal from the Education Supervisor

position pursuant to Porter’s reinstatement was not a disciplinary measure covered by

MERB Rule 12, thus it does not apply to plaintiff.

       For these reasons, this court should find that plaintiff has failed to adequately

plead an entitlement to continued employment which could serve as the basis for a

claim under 42 U.S.C. § 1983 for deprivation of due process. Therefore, defendants’

motion to dismiss should be granted as to Count I of plaintiff’s First Amended

Complaint.


       53
            D.I. 31 ¶ 53(b).
       54
            DEL. CODE. ANN. tit. 29 § 5953 (West 2013).

                                              10
       B.     Counts II-V: Due Process Against Individual Defendants

       Counts II, III, IV, and V allege violations of due process by individual defendants

Alison McGonigal, Karryl McManus, Angela Porter, and Josette Manning, respectively.

As detailed in the Memorandum Order, the “Third Circuit has held that individual state

officials or employees can be held liable under § 1983. 55 The requirements for a valid

§ 1983 claim against individual defendants remain the same as stated in the

Memorandum Order: “To establish a § 1983 claim against an individual, a plaintiff

‘must demonstrate a violation of a right secured by the Constitution and the laws of the

United States [and] that the alleged deprivation was committed by a person acting

under color of state law.’”56

       Consistent with Count I, Counts II through V rely on the existence of an

entitlement, as created by a property right to continued employment, and the

deprivation of this right in violation of the Constitution of the United States. As

discussed supra, plaintiff has failed to adequately plead the existence of such a right.

Therefore, plaintiff cannot maintain due process claims against individual defendants

and Counts II, III, IV, and V should be dism issed.

       C.     Counts VI-IX: State Law Claims

       Counts VI, VII, VIII, and IX assert state law claims for wrongful termination,

breach of contract, promissory estoppel, and a violation of the Delaware

Whistleblowers’ Protection Act. District courts may exercise supplemental jurisdiction

       55
         D.I. 29 at 10 (citing Melo v. Hafter, 912 F.3d 628, 235 (3d Cir. 1990), aff’d, 502
U.S. 21 (1991)).
      56
         D.I. 29 at 10 (citing Barkauskie v. Indian River Sch. Dist., 951 F.Supp. 619,
537 (D. Del. 1996); see Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d. Cir. 1996)).

                                             11
over all claims that are so related to claims in the action that they are part of the same

case or controversy under Article III of the Constitution. 57 The court, however, may

decline to exercise supplemental jurisdiction if: (1) the claim raises novel or complex

issues of state law; (2) the claim substantially predominates over the claim or claims

over which the court has original jurisdiction; (3) the district court has dismissed all

claims over which it had original jurisdiction; or (4) in exceptional circumstances, there

are other compelling reasons for declining jurisdiction.58 Determining whether to decline

jurisdiction, the court may consider judicial economy, convenience, fairness and

comity.59

       Plaintiff has not raised any considerations of the foregoing justifications for why

this court should maintain jurisdiction over her state law claims in light of the

recommended dismissal of the claims over which this court has original jurisdiction.

Therefore, this court should decline to exercise supplemental jurisdiction over plaintiff’s

state law claims as permitted by the Federal Rules of Civil Procedure.60

V.     Conclusion

       For the reasons contained herein, I recommend that:

       Defendant’s motion for dismissal (D.I. 34) be granted.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), F ED. R. CIV. P. 72 (b), and D. DEL.



       57
           See 28 U.S.C. § 1367(a).
       58
           28 U.S.C. § 1367(c).
        59
           City of Chicago v. Int’l College of Surgeons, 522 U.S. 156, 173 (1997)
(citations omitted).
        60
           28 U.S.C. § 1367(c) (stating “[t]he district courts may decline to exercise
supplemental jurisdiction over a claim under subsection (a) if . . . the district court has
dismissed all claims over which it has original jurisdiction”).

                                             12
LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days limited to ten (10) pages after being served with the same. Any

response shall be limited to ten (10) pages and filed within fourteen (14) days

thereafter.

       The parties are directed to the Court’s Standing Order in Non-Pro Se Matters for

Objections Filed under F ED. R. CIV. P. 72 dated October 9, 2013, a copy of which is

found on the Court’s website (www.ded.uscourts.gov).



Date: March 10, 2020                      /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge




                                           13
